| iCALOGERO, C.J.,
dissenting.
I find it unnecessary to reach the issue of whether an avowal action under these circumstances is barred under the doctrine of laches. Instead, I would hold that this biological father lacks standing to bring an avowal action, as no statutory or codal authority exists granting him standing to rebut the article 184 presumption of paternity. Rather, the Civil Code only permits the child to seek dual paternity. La. Civ. Code art. 209. Moreover, public policy dictates that the relationships among a legal father, child, and his or her mother remain protected, even though the marital relationship has dissolved. Accordingly, I respectfully dissent.